

116 HR 2422 IH: SFC Richard Stayskal Military Medical Accountability Act of 2019
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2422IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Ms. Speier (for herself, Mr. Hudson, Mr. Raskin, Mr. Reschenthaler, Mr. Ted Lieu of California, Mr. Mullin, Mr. Crist, and Mr. Steube) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 171 of title 28, United States Code, to allow suit against the United States for
			 injuries and deaths of members of the Armed Forces of the United States
			 caused by improper medical care, and for other purposes.
	
 1.Short titleThis Act may be cited as the SFC Richard Stayskal Military Medical Accountability Act of 2019. 2.Allowing claims against the United States for injury and death of members of the Armed Forces caused by improper medical care (a)In generalChapter 171 of title 28, United States Code, is amended by adding at the end the following:
				
					2681.Claims against the United States for injury and death of members of the Armed Forces of the United
			 States
 (a)A claim may be brought against the United States under this chapter for damages relating to the personal injury or death of a member of the Armed Forces of the United States arising out of a negligent or wrongful act or omission in the performance of medical, dental, or related health care functions (including clinical studies and investigations) that is provided at a covered military medical treatment facility by a person acting within the scope of the office or employment of that person by or at the direction of the Government of the United States.
 (b)A claim under this section shall not be reduced by the amount of any benefit received under subchapter III (relating to Servicemembers’ Group Life Insurance) of chapter 19 of title 38.
 (c)Notwithstanding section 2401(b), a claim brought under this section shall have a 3-year statute of limitations beginning on the date the claimant discovered or by reasonable diligence should have discovered the injury and the cause of the injury.
 (d)For purposes of claims brought under this section— (1)subsections (j) and (k) of section 2680 do not apply; and
 (2)in the case of an act or omission occurring outside the United States, the law of the place where the act or omission occurred shall be deemed to be the law of the State of domicile of the claimant.
 (e)In this section, the term covered military medical treatment facility means the facilities described in subsections (b), (c), and (d) of section 1073d of title 10, United States Code, regardless of whether the facility is located in or outside the United States. The term does not include battalion aid stations or other medical treatment locations deployed in an area of armed conflict.
 (f)Not later than 2 years after the date of the enactment of this section, and every 2 years thereafter, the Secretary of Defense shall submit to Congress a report on the number of claims filed under this section..
 (b)Clerical amendmentThe table of sections for chapter 171 of title 28, United States Code, is amended by adding at the end the following:
				
					
						2681. Claims against the United States for injury and death of members of the Armed Forces of the
			 United States..
 (c)Effective dateThis Act and the amendments made by this Act shall apply to— (1)a claim arising on or after the date of the enactment of this Act; and
 (2)a pending claim arising before the date of the enactment of this Act, with respect to which the period of limitations shall be deemed to begin on the date of the enactment of this Act.
 (d)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to limit the application of the administrative process and procedures of chapter 171 of title 28, United States Code, to claims permitted under section 2681 of such chapter, as amended by this section.
			